In an action to recover damages for breach of an automobile rental contract, plaintiff appeals (by permission) from an order of the Appellate Term of the Supreme Court for the Ninth and Tenth Judicial Districts, dated July 12, 1974, which affirmed a judgment of the District Court, Nassau County, Third District, Great Neck, entered December 19, 1973, in favor of defendant, after a nonjury trial. Order of the Appellate Term and judgment of the District Court reversed, on the law and the facts, and judgment granted in favor of plaintiff and against defendant in the amount of six cents, with $20 costs and disbursements in this court, with $20 costs and disbursements in the Appellate Term, and with costs in the District Court. In our opinion, plaintiff made out a credible, uncontroverted prima facie case of breach of contract. Accordingly, it was error to award judgment to defendant dismissing the complaint. However, plaintiff failed to prove its damages and is therefore entitled only to an award of nominal damages (Manhattan Sav. Inst, v Gottfried Baking Co., 286 NY 398; Frank P. McNally, Inc. v Ontario Frgt. Lines Corp. 29 AD2d 678; Rentways v O’Neill Milk & Cream Co., 282 App Div 924, affd 308 NY 342). Rabin, Acting P. J., Latham, Cohalan, Margett and Christ, JJ., concur.